Case 2:20-cv-00012-JRS-MJD Document 32-1 Filed 03/27/20 Page 1 of 9 PageID #: 432




                          - Page 6 of .34 -
         Case 2:20-cv-00012-JRS-MJD Document 32-1 Filed 03/27/20 Page 2 of 9 PageID #: 433

\   o~· ~~ ~, L°'M~
~~~~\-."°' S, G-JkC:~ CR",~<}J.. ;,1-ll'~-~~~oL\\
<:u~~(c0 ~~ .;, L""'"'M.tl'I ~':)..1J-c.v-Ooo'.U--~~- Yt~-o
\J...J-e..: W~~~1 F-eb~ <;:,_µ 1 )ffeS)
    Se..l'-'~Ol':s. R~~e.J- ~~;

          L \A~ do..i ~ \.\.'t.-\ l
            ~\~~ ~ ~~                 "'   ~~ ~ '(Z, \LA), ~(, ~~~ -~
    c_~~s;\'Ms. ~ ~ ~ve,-~-\,~. ~'
            ~\

           Mu- "'(, ~~(), C0                    ><2)   ~\-1\-i<Mv-

     No \=tJ\L\wR R~~~~
     .
                                                   ~L~~(       \




                                -      foe-~ oVl -
                                           - Page 7 of 34 -
Case 2:20-cv-00012-JRS-MJD Document 32-1 Filed 03/27/20 Page 3 of 9 PageID #: 434


                           UNITED STATES DISTRICT COURT
                             SOU'IHERN DISTRICT OF INDIANA
                                  TERRE HAUTE DIVISION

     Martin   s.Gottes e , pro se,
                Petitioner,
                    v.                      No.: 2:20-cv-00012-JRS-MJD
     B. Larrmer, Warden of
     The FCI Terre Haute, Indiana,
                Res ndent.
                   REQUESTS FOR ADMISSIONS (FED. R. CIV. P. 36)
   To: B. Lanmer
       Warden of 1he FCI Terre Haute, Indiana
       4200 Bureau Road North
       Terre Haute, IN 47802

        The petitioner in the above-captioned case hereby requests that you
   admit, under oath and under the penalty of perjury, to ALL of the following
   matters within thirty (30) days of this request for the purposes of the above-
   captioned proceeding as required by Fed. R. Civ. P. 36(a) 3 and Fed. R. Civ.
   P. 36£b). Please see also Houston v. Lac ,     U.S.         8). This request
   is ma e pursuant to Fed. R. Civ. P. 3, Fed. R. Civ. P. 5(b)(2)(A), Fed. R.
   Civ. P. 5(b)(2)(B)(iiJ, Feet. R. civ. P.   a     B 1V ' e • R. Civ. P.
   26(a)(3), Fed. R. Civ. P. .        , Fe. R. C1v. P.    f)(i), and Fed. R. Civ.
   P. 36, which establishes the exempt status of this proceeding.
        Your responses hereto, if any, shall and will be signed by you personally
   as so required by Fed. R. Civ. P. 26(g). Your responses shall and will be used
   as the petitioner in the abOve-captionea case deems in his sole discretion
   necessary and proper in both the above-captioned case and any other legal
   proceeding, whether judicial or extrajudicial. If you choose to add to these
   affirmative admissions, or to supplement or to deny these affirmative
   admissions, ou must do so within the thirty (30) days allocated by Fed. R.
   Civ. P. 36 a 3 • Otherwise, each and every matter set forth herein shall be
   automatica y eemed to be admitted and stipulated-to by you and firmly
   established against you. Be so advised. You should attach additional pages
   hereto if more space is required for your response.
        Request Number 1: Admit that you and each of the other entities to whom
   the demand cited in the instant petition at page 6 paragraph 21 (herein "the
   demand") is addressed are each separately and severly persons, as defined by
   D.C. Code § 13-421:
        Response:·
        Request Number 2: Admit that you and each of the other entities to whom
   the demand is addressed are each separately and severly domiciled in,
   organized under the laws of, or maintain your principal place of business in,
   the District of Columbia, as defined in D.C. Code § 13-422:
        Response:
        Request Number 3: Admit that you and each of the other entities to whom
   the demand is addressed are each separately and severly administrators and/or

                                     - Page 1 of 7 -
                                 - Pktge 8 of 34 -
Case 2:20-cv-00012-JRS-MJD Document 32-1 Filed 03/27/20 Page 4 of 9 PageID #: 435


   personal representatives of both the Federal Bureau of Prisons and its acting
   director, as defined by D.C. Code § 13-421:
        Response:
        Request Number 4: Admit that you and each of the other entities to whom
   the demand is addressed transact business in The District of Columbia through
   the Federal Bureau of Prison's DC-based Trust Fund system, as defined by D.C.
   Code § 13-423(a)(1i, and each separately and severly possess real property 1n
   '!he District of Co umbia through their pensions and other DC-based employee
   benefits, as defined by D.C. Code § 13-423(a)(5):
         Response:
        Request Number 5: Admit that you and each of the other entities to whom
   the demand is addressed were at all times relevant to the above-captioned case
   each separately and severly detaining the petitioner, as defined by D.C. Code
   § 16-1905:
        Response:
        Request Number 6: Admit that the petitioner has a statutory right under
   D.C. Code § 16-1905 to demand separately and severly from you and each of the
   other entities to whom the demand is addressed a fully-executed true copy of
   his order/warrant of commitment:
        Response:
          Request Number 7: Admit that the petitioner has a Constitutional right
   llllder 1he First Amendment to petition The District of Columbia courts pursuant
   to D.C. Code § 16-1905 and as part of that right to demand a fully-executed
   true copy of his order/warrant of commitment:
          Response:
        Request Number 8: Admit that as a matter of both law and fact, the .-
   orders contemplated by 18 u.s.c. § 3621(c) are writs, as contemplated by 28
   u.s.c. § 1691, and thus require as a matter of law the signature of the CTerk
   of The Court in order to be valid:
        Response:
        Request Number 9: Admit that the demand also served as the petitioner's
   attempt at informal resolution pursuant to both 28 C.F.R. § 542.13(a) and 42
   u.s.c. § 1997e(a):
        Response:
        Request Number 10: Admit that as a matter of both law and fact, the
   demand cannot serve as a valid basis for an accusation of extortion against
   the petitioner because he had a Constitutional right to make the demand and
   because delivery of the demand was a good-faith step towards litigation and in
   this circuit threats of litigation cannot be construed as extortion:
        Response:
        Request Number 11: Admit that discoverable audio and video recordings in
   your care, custody, and control prove beyond a reasonable doubt that as part
   of your ongoing RICO scheme you personally conspired with alternate Discipline
   Hearing Officer D. Matthews prior to the hearing of incident report 3338082
   and that you and he determined in advance the outcome of the hearing before it
   started, as detailed in the instant petition, particularly to prevent the

                                   - Page 2 of 7 -
                                 - Page 9 of 34 -
Case 2:20-cv-00012-JRS-MJD Document 32-1 Filed 03/27/20 Page 5 of 9 PageID #: 436


   petitioner from contacting the courts:
        Response:
        Request Nurnber 12: Admit that as part of your ongoing RICO scheme, you
   conspired with Ms. T. Feuquay, who served as the petitioner's supposed staff
   representative, to violate the petitioner's Constitutional right to present
   evidence and call witnesses at the hearing of incident report 3338082, as
   detailed in the instant petition:
        Response:
        Request Nurnber 13: Admit that you and Regional Director Krueger as part
   of your ongoing RICO scheme with Discipline Hearing Officer Jason Bradley
   conspired and conspire to violate the rights of the petitioner and other
   similarly-situated prisoners, as detailed in the instant petitioner, while
   evading judicial review:
        Response:
        Request Nunber 14: Admit that your goals in bringing incident report
   3338082 and in your RICO scheme included and include sabotaging the      •-
   petitioner's direct appeal of United States v. Gottesfeld, 16-cr-10305-NMG
   (D. Mass.), unlawfully obstructing his litigation of Gottesfeld v. Hurwitzfhet
   al., 18-cv-10836-PGG (S.D.N.Y.), and transferring the petitioner prior to e
   return of his then-pending BP-11s so as to avoid the litigation of the merits
   of those grievances:
        Response:
        Request Nurnber 15: Admit that your goals in bringing incident report
   3338082 and in your RICO scheme included retaliating against the petitioner so
   as to deter him from exercising his civil rights, including by filing
   grievances and accessing the courts, talking to journalists, and publishing
   news articles:
        Response:
         Request Number 16: Mni.t-.p.isa9nf«f:o Fro. R. Civ.   P.~ .D(a)(1)(B), .D(a)~;l;(a)(3),
   arl .D(b{ tlnt Att:a:lnatt 1 ~-·~an CIJ.ltlmtic irl CXilfiiiiBf CCJ¥-Cif 'DE ~EJiile~, as - '
   defiiii1 m l±E lllSqnt -petitim, arl th:tt ~ ~Eiticm:- :ra:etva:i ro resµnse to hiS tirrely ~ of it:
         Response:
        Request Number 17: Admit that as both a matter of law and fact, the
   petitioner exhausted Ihe Federal Bureau of Prison's Administrative-Remedy
   Program and that you and your agents then rendered the program unavailable to
   the petitioner via machination, misrepresentation, and intimidation/ ·
   retaliation:
         Response:
        Request Nunber 18: Admit that as part of your RICO scheme with alternate
   Discipline Hearing Officer D. Matthews and others, you collectively conspired
   to change the sanctions ordered against· the petitioner at the hearing of
   incident report 3338082 so as to avoid suspending his electronic messaging
   privileges as originally ordered and thereby avoid notifying the petitioner's
   attorneys and the press as to what happened and was happening:
        Response:

         Request Nurnber 19: Admit that the first incident report received by the

                                         - Page 3 of 7 -
                                     - Page 10 of 34 -
Case 2:20-cv-00012-JRS-MJD Document 32-1 Filed 03/27/20 Page 6 of 9 PageID #: 437


  petitioner was also an unconstitutional act of retaliation and intimidation
  against lawful litigation and part of your RICO scheme:
       Response:
       Request Number 20: Admit that the petitioner had a Constitutional right '
  to decline each and every one of the medical evaluations that you forced upon
  him and tried to force upon him between Monday, December 9th, 2019, and
  Wednesday, January 29th, 2020, and that he never physically resisted these
  overt unconstitutional examinations even though they violated his civil
  rights:
       Response:
       Request Number 21: Admit that as a matter of law and fact the conditions
  of confinement in the FCI Terre Haute CMU special-housing unit (SHU) are
  unconstitutional as detailed in the instant petition, that these conditions
  are an atypical and significant hardship, and that you and your conspirators
  use these conditions in your ongoing RICO scheme for retaliatory purposes:
       Response:
       Request Number 22: Admit that your original intentions towards the
  petitioner changed on or about Thursday, December 19th, 2019, when you were
  made aware of his federal-court filings before they were mailed from the FCI
  and that you then tried to rush the discipline hearing for incident report
  3338082 in hopes of avoiding judicial review:
       Response:
       Request Number 23: Admit that a thorough review of the discoverable
  records in your care, custody, and control reveals that the true author of
  incident report 3338082 is not Ms. Rebekka Eisele, i.e. the petitioner's case
  manager, but Ms. Katherine Siereveld, i.e. a member and/or advisor of your
  legal department:
       Response:
       Request Number 24: Admit that you plan to continue all of the above-
  enumerated unlawful activities using further unconstitutional incident
  reports, unwritten and arbitrarily- and capriciously-enforced rules, and
  unfair discipline hearings to violate the civil rights of the petitioner and
  other prisoners under the color of law, in violation of 18 u.s.c. § 241, and
  that you plan to evade judicial review for these actions, all through and
  including the scheme outlined in the instant petition:
       Response:
       Request Number 25: Admit that as part of your ongoing RICO scheme, you
  place mannequins in the guard towers around FCI Terre Haute and its
  communications-man~ement unit (CMU) while misleading taxpayers, auditors, and
  other visitors into the mistaken belief that public money is used to staff the
  guard towers twenty-four hours per day with trained professionals:
       Response:




                                  - Page 4 of 7 -

                               - Page 11 of 34 -
Case 2:20-cv-00012-JRS-MJD Document 32-1 Filed 03/27/20 Page 7 of 9 PageID #: 438



                                                                                                                                                     Attachment 1
                                                                               FCC Terre Haute

                                                 Administrative Rem$dy
                                                                   .
                                                                       - Informal
                                                                               .
                                                                                  Resolution

  .:~~~1~~;{{b~~~1:1.);:j~:~:i·::~:~r~:'.~? :;-1.;~;~t~\.'.~ · ~·;? :: ::~:-.: :~ :. :t::~:;~~\;,·'.:~·~~~~r.&~i;~~~~f.~t~~;~:~~~,~~±/;~~;~::~~r:::;~: ·-.
     Section 1: NOTICE TO INMATE - Be advised, normally prior to filing a Request for Administrative
     Remedy, BP-229 (13), you must attempt to informally resolve your c9mplaint through your Correctional
     Counselor.                         ·                                                     ·
  .: Section 1a: Briefly st~te your specific single complaint I am being singled out for non-
   random ~hakedowns as a direct result of my First-Amendment-~protected
   activities and the media response thereto, to wit; .the October 7th, 2019,
   interview of my wife on Real News with David Knight; the October 8th, 2019,
   article about the FCI-1HA ·cMU published by 1he Daily Caller; my district-
   court filing~ in S.D.N.Y. case 18-cv-10836-PGG-GWG; and my attempted
   corresponden6.e to Senate 'Minority Leader Charles Schumer (D-NY). At my
   recent team meeting, R. Eisele spontaneously and explicitly told me that my                           .
   cell is clean and that I'm "not a dirty-birdy," and my cell was not an issue
   in the last unit-wide shakedown. after which ii ttl P. C'.h:::irn:rP.ci P.XCPnf- mu ......oH H tions.
    Section 1b: Briefly state the res·olution you request: Please stop BOP .. agent"13--specific~lly.
     including but not limited to Travis·Weber--from retaliating against metfor
     me Constitutionally-protected petitions for the redress of grievances to                         .,
     relevant 2"0Vernmenf- nffiri als ::ind COUrts. "Incl th~ r~!=utl tine- me:>rH -<l roC!TV'ln-- :
    Inmate Siqnatur~;./ ~ ( ~.                                                                 .                                                          -            ·                •
    Counselor Printed Name/Siqnature:



           D Food Service                                           D Unit MQmt                                 O · Unlcor                                    D Educati.on
           D       Psychology                                       O      Medical                              O      Chaplain                               0      Recreation
           D       Trust Fund                                       D       Custody                             o      Facilities                             D      Safety
            D      ISM/Mailroom.                                    0      Admin.                               D      SIS
   .··~\3·~tr~i:}:~:f:P.$~.~ffr!i~~J)~e.?.ci-fWffircf~:,~.-e~:.:·-:.. :. :~: . . :... ·.                    . · :"'... .. _,. ;, ...-·. :· ..._.·.. :~:::·:       .:-~. :-.:·~,,:/:. :·.~' j~·.:;.:t'·;· .
                       Issue Resolved Comme11ts:


                       Issue Un-resolved Comme11ts.:


                       U11able to Address Issue Comments:


     Inmate Signature if Resolved:                                                                                                                  Date:
     Sfaff Signature:                                .                                                                                              Date:.
    ;·~9.~§ll:i?..~:~tiiil:.t~~&ti~DJ.-:\".i ;'. ;.: .:, x~.:i :. . ~·Y{>.u::.~:;:;;,::-~: ::f~~ '.{,ii:· ~\:::~:l~·~«::>..:::.Z}~~b< ·:.~::::~,: .:.~i .. }}jj.:::l.::. ·~:~~~p~~~f·~:;;:~;:~.:'_:.~~·
                       BP-8                        BP-8                        BP-9 issued                   BP-9                          To Admin                          Returned
                       issued to                   returned to                 to inmate                     returned to                   Remedy                            as Rejected
                       inmate                      Counselor                                                 Unit Team                     Clerk
      Date             / {J ... , . -:<               I
      Time              l
                        r      ; ' ;,,·.··
                            r ~! •.{ .. J-


      Staff           ,/k()


      THX-1330.18C                                                                                                                                                                      Page 7
                                                                                      . . Page 5 of 7 .-
                                                                                      Page .12 of 3·4
Case 2:20-cv-00012-JRS-MJD Document 32-1 Filed 03/27/20 Page 8 of 9 PageID #: 439




        Signed under oath and penalty of perjury,



         Signature                                            Date



         Printed name of signatory




                                     - Page 6 of 7 -
                                     Page 13 of 34 -
Case 2:20-cv-00012-JRS-MJD Document 32-1 Filed 03/27/20 Page 9 of 9 PageID #: 440


                             CERTIFICATE OF SERVICE
        I, Martin S. Gottesfeld, certify that on Wednesday, February 5th, 2020, I
   delivered a copy of the foregoing docunent to Respondent B. Larrmer by:
                                             ~~l<.k..... 1t,1~(.1~
        (1) in-hand delivery to his agent Ms. ~Wl:reelei" of the FCI Terre Haute
   conmunications-managernent unit (CMU) unit team, acting in her official
   capacity as an agent of the respondent; and
        (2) first-class U.S. mail, postage pre-paid, to '!he United States
   Attorney for '!he Southern District of Indiana on the aforementioned date or
   the first opportunity thereafter pursuant to Houston v. Lack, 487 U.S. 266
   (1988).


    by:~
     Martin S. Gottesfeld, pro se
        Reg. No.: 12982-104
        Federal Correctional Institution
        P.O. Box 33
        Terre Haute, IN 47808




                                  - Page 7 of 7 -
                                - Page 14 of 34 -
